The Ordinary.
It appears, by the petitions in this matter, that the letters of administration, on granting which the bond in suit was *690given, were granted in February, 1873, and that the administrator's were discharged in January, 1878. Up to the time when they were discharged, they filed no account, although they allege that, from time to time, they obtained an extension of the time for accounting. •
The petitioner, the Northampton 'County Savings Bank, is a party aggrieved, within the meaning of the statute, by the forfeiture of the bond. Matter of Conrad Honnass, 1 McCart. 493. Its cashier swears that there are $2,800 justly and honestly due to it from the estate (out of a claim for $28,000 presented under oath to the late administrators), to which the administrators and their sureties oppose a statement that they are “ advised and believe ” that, on a fair settlement and adjustment of accounts, nothing is due from the estate to the bank. After judgment on the bond, opportunity will be afforded to the administrators and their sureties to litigate the demand of the bank.
The order to sue the bond ought not to be revoked. The order to show cause will be discharged, with costs.